Case 1:05-cv-10636-LAP Document 136 Filed 11/14/19 Page 1 of 2

 

 

 

 

 

 

 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #

X {} DATE FILED: \\-15-14
SOCRATE PASQUALL, et al., , —
. : ORDER OF PARTIAL
Plaintiffs, : SATISFACTION OF
. : JUDGMENT
~against-

THE REPUBLIC OF ARGENTINA, 03-CV-10636 (LAP)

Defendant.

 

WHEREAS, on January 18, 2007, the Court entered a final judgment, ECF No. 16, (the
“Final Judgment”) against the Republic of Argentina (the “Republic”), and in favor of the
plaintiffs Socrate Pasquali, Anna Maria Carducci, Ricardo Kaufmann, Miguel Angel Bitto,
Maria Silvia Cinquemani, Eugenio Quatrini, Olga Alba Marini, Sebastian Quatrini, Pedro |
Marcelo Sexe, Samuel Oldak, Anna Oldak, David Oldak, Uri Oldak, and Telincor S.A. (together,
the “Milberg Plaintiffs”) and plaintiffs Carlo Farioli and Serenella Belleggia (together, the
“Duane Morris Plaintiffs”) with respect to the plaintiffs’ ownership of beneficial interests in
Republic-issued bonds (the “Bonds”);

WHEREAS, on June 25, 2019, the Court entered an Order of Satisfaction of Judgment,
ECF No. 130, as to the Duane Morris Plaintiffs;

WHEREAS, the Milberg Plaintiffs have also tendered interests in the Bonds in exchange
for new securities issued by the Republic in the Republic’s 2010 exchange offer, and/or
transferred their interests in the Bonds, and/or have otherwise settled their claims and

accordingly no longer hold any interest in the Bonds that are subject of the above-captioned case.

 

 
Case 1:05-cv-10636-LAP Document 136 Filed 11/14/19 Page 2 of 2

NOW, THEREFORE, satisfaction of the Final Judgment as to the Milberg Plaintiffs is
hereby acknowledged, which, taken together with satisfaction of the Final Judgment as to the
Duane Morris Plaintiffs, results in satisfaction of the Final Judgment in full.

NOW, THEREFORE, the Clerk of the Court is hereby authorized and directed to make

an entry of full satisfaction on the docket.

 

bibl? Lpewles

United States District Judge
Dated: Novenbsr 1S, 2019

 

 

 
